Citation Nr: 0638517	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to May 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part, denied entitlement to a rating in excess of 30 percent 
disabling for PTSD and denied entitlement to TDIU.  

This matter was remanded twice for evidentiary development, 
first in October 2000 and again in July 2005.  Such 
development has been accomplished and the case is returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently shown 
to be manifested by such as symptoms as nightmares, 
hypervigilance, startle response, anger, irritability and 
depressed mood and most recent Global Assessment of 
Functioning (GAF) scores attributable to PTSD of 65 and has 
been found by medical evidence to only cause occasional 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily).   

2.  The veteran has a high school education and attended 
college, has worked in law enforcement and is employed as a 
pastor.

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.




CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic 
Code 9411 (2006).

2.  The criteria for a TDIU due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
October 1998.  After denying the issues on appeal, the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating in 
the September 2005 AMC letter, which included notice of the 
requirements to an increased rating, and TDIU of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in her 
possession relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  Although the matter was 
remanded in July 2005 in part to allow for the obtaining of 
private medical records from the Indian Health Services 
Hospital in Poplar, Montana, the veteran failed to assist the 
RO in helping obtain these records, after he was directed to 
do so in the September 2005 AMC letter, which noted that it 
enclosed a VA Form 21-4138 (Statement in Support of Claim) 
and a VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs).  The 
veteran did not respond after this letter was sent to him.  
The representative's contentions in the September 2006 that 
the veteran did not receive a VA Form 21-4142 is not 
supported by the evidence that shows this was enclosed with 
the September 2005 AMC letter.  Thus the VA did its best to 
comply with the Board's remand directives in light of the 
veteran's failure to execute this release form.  The duty to 
assist is not a one-way street, and it is the conclusion of 
the Board that the veteran has not fulfilled his duty to 
cooperate in this matter.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  If a veteran [appellant] wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
See Wood, supra; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development including VA examinations 
of the claimed conditions the most recent psychiatric 
examination report of July 2003 provides a recent assessment 
of the veteran's condition based on examination of the 
veteran.  He is noted to have failed to appear for a more 
recent VA examination scheduled for December 2004, without 
providing good cause.  Evidence that might have been 
probative in this case could not be obtained due to his 
failure to appear for this most recent examination. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish an earlier effective 
date in a March 2006 letter.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating

Service connection for PTSD was granted by the RO in an April 
1986 decision and a 10 percent rating was initially granted.  
A June 1998 rating increased the rating to 30 percent for 
PTSD.  The veteran filed a claim for entitlement to an 
increased rating for PTSD and TDIU in October 1998.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).

In this case, the earlier evidence submitted on or around the 
time of the veteran's claim revealed rather severe symptoms 
of PTSD, with vocational rehabilitation records from March 
1997 through June 1997 suggesting that his PTSD symptoms 
caused problems with anger control and resulted in serious 
employment handicap at the time.  The counseling psychologist 
noted that a neuropsychological evaluation had revealed the 
veteran was suffering from fairly severe PTSD, but the 
veteran was adamant at the time in refusing to undergo 
extensive treatment.  The psychologist suggested that the 
veteran's PTSD had been "quite histrionic" and could be 
expected to stay this way unless he underwent 
psychotherapeutic intervention in order to address his 
symptoms.  

A February 1998 VA joints examination is noted to have 
described complaints of depression along with physical injury 
residuals that keep him from being functional.  He was noted 
to be getting psychiatric care.  He was noted to have no 
apparent impairment of thought process or communication, no 
delusions or hallucinations or inappropriate behavior.  He 
was not suicidal but reported suicidal considerations three 
years ago after his mother's death.  He was noted to be 
oriented times three, with good memory.  He was impulsive but 
not obsessive.  He had no speech abnormalities and was 
logical.  He did have anxiety and depression.  He endorsed 
nightmares of war movies and mood swings which he could not 
control.  He was diagnosed in part with a "personality 
defect" and was noted to be "clearly dysfunctional."  The 
overall expectation was minimal.  

A March 1998 VA examination reported him as having become 
very depressed in the past year, and placed on medication 
which helped.  He reported his mood, appetite and energy as 
okay at the time, but he was easily irritated and had to 
leave if someone said something that upset him, especially 
about Vietnam.  He reported frequent nightmares about Vietnam 
people chasing him, which he awoke from sweating and shaking.  
He was also unable to watch war movies and was troubled by 
flashbacks and startled easily at loud noises.  However he 
denied impairment of the thought processes, psychotic 
thought, inappropriate behavior, suicidal or homicidal 
thoughts, obsessive or ritualistic behavior, panic attacks or 
impaired impulse control.  He gave a history of having been 
married three times with two children who he reported an 
excellent relationship with.  He was noted to have quit his 
last job as a gas station attendant after he and his wife 
moved to attend to some of her serious medical problems, and 
he was going to school for physical therapy assistant.  On 
mental status examination, he was noted to have very poor eye 
contact and became very upset and tearful when discussing his 
wartime experiences.  His mood was angry and depressed, and 
his affect was congruent.  No voice abnormalities were noted.  
He was very tangential and vague and sometimes difficult to 
redirect.  No thought or perception abnormalities were noted.  
He had some difficulty on memory testing and no evidence of 
cognitive problems.  He had fair insight and judgement.  The 
diagnosis was PTSD, chronic, major depression, incompletely 
treated and alcohol dependence, currently sober.  His GAF 
score was 41.   

Psychiatric treatment records from March 1998 though July 
1998 include treatment for PTSD complaints, generally 
described as causing sleep problems with nightmares and 
waking up sweating and heart pounding in an April 1998 record 
that also noted marital problems.  By June and July 1998, his 
symptoms of PTSD, depression and panic attacks were said to 
be in good control through medication.  

A January 1999 VA examination continued to reveal serious 
PTSD symptoms.  His complaints included chronic tension, 
anxiety and irritability that were said to be increasing.  He 
complained of irritability, moodiness/mood swings, 
aggressiveness described as "going off the handle," 
shakiness, self-loathing, suicidal and homicidal thoughts 
from time to time.  He described painful recall of events in 
Vietnam and cried over intrusive thoughts.  He also endorsed 
decreased libido, poor sleep with frequent awakening and 
feeling tired.  He had trouble concentrating most of the time 
and had flashbacks quite often.  He tended to withdraw from 
all activities when things went too far.  His history was 
noted to also include alcohol dependency in the past, with 
alcohol use ending after his last 30 day rehabilitation in 
1992.  He was noted to have been married 3 times and was 
still with his third wife who had major health problems.  
Occupationally he had a history of having worked 14 years in 
tribal law enforcement and counseled at his local vet center.  
Most of his time was now occupied with accompanying his wife 
at her treatments.  He was also active in church and visited 
his father and relatives often.  Mental status examination 
revealed him to look apathetic.  He was fully oriented, alert 
and coherent.  He behaved appropriately.  His intelligence 
was average and speech and vocabulary were articulate.  His 
mood was depressed and his affect was constricted/controlled.  
This occurred when he related his war experiences and he 
feared being overrun by Vietnamese.  He also recalled nearby 
explosions and being awaked in fright by slight noise.  He 
said he felt pessimistic about his future health concerns 
since he was exposed to Agent Orange.  He also remained 
pessimistic about future employment due to his numerous 
mental and physical problems.  He denied active suicidal or 
homicidal thoughts.  Memory, insight and judgement were fair.  
The pertinent diagnoses were PTSD, alcohol dependence by 
history, in remission 4-5 years and tobacco dependence.  His 
GAF was described as "30% current functioning since last 
exam."

Thereafter the treatment records and examination reports 
subsequent to this examination reflected an improvement in 
his PTSD symptoms.  A December 2000 treatment record 
primarily addressed physical problems, but noted that his 
PTSD appeared to be "stable."  In May 2001, he related that 
he had some setbacks, symptom wise, with increased 
irritability, isolation, poor sleep and intrusive thoughts.  
He tried to keep busy and attended church often, but still 
had relational problems with his wife and family.  Mental 
status examination was within normal limits apart from the 
chronically depressed mood and affect he showed.  He was 
noted to also have life circumstance problems including 
underemployment and low income.  He was assessed with 
prolonged PTSD.  In August 2001 he had a dispute over the 
phone with VA nursing regarding a change in obtaining an 
appointment with mental health and would not listen to the 
nurse's explanation about how to arrange the appointment and 
ended up hanging up.  A September 2001 record addressing 
physical complaints revealed the veteran stated that he felt 
good and had an appointment for a psychiatric consult in 
October.  A December 2001 nursing care telephone liaison 
reveals that the veteran failed to appear for two scheduled 
mental health clinic appointments and thus would no longer 
receive medications from the VA mental health center.  A 
March 2002 treatment record noted diagnoses of PTSD and 
depression and described the veteran's depression as stable, 
but that he should have an opportunity to meet the new fee-
based psychiatrist in Billings.  In May 2002 he came for a 
recheck of physical complaints and was noted to have not 
undergone a psychiatric consult mainly due to weather 
problems and a death in the family.  He was not sure 
medications were controlling his depression and stated that 
in the past month he had often been bothered by feeling down, 
depressed or hopeless.  He had not been often bothered by 
little interest or pleasure in doing this in the past month.  
Diagnoses of PTSD and depression continued to be reported in 
the medical history.  

The report of a July 2002 VA examination revealed the veteran 
to first state that he was somewhat angry about the 
evaluation.  He avoided eye contact through most of it.  He 
claimed he had flashbacks about once a week, especially if he 
sees blood. He had nightmares again if he had seen blood or a 
war movie.  He claimed he woke up in a cold sweat every 
night.  He tried not to relive his Vietnam experiences but 
found he was doing so more often.  He tried to avoid all 
references to the Vietnam War.  He could recall all the 
events of the war.  He generally would not allow himself to 
cry although he shed a few tears at this examination and was 
embarrassed by his tears.  He no longer hunted after the war.  
He was not estranged from people but would avoid them if they 
were dishonest to him.  He appeared to be somewhat judgmental 
in that respect.  His sleep was adequate with medication.  He 
indicated that he was angry but had no assault charges.  He 
sometimes shook with anger.  He also described himself as 
hypervigilant and had startle responses to loud noises.  When 
asked which symptoms were getting worse, he replied that his 
flashbacks, his reliving of the war experiences, his numbing, 
estrangement from others, his hypervigilance and his startle 
response.  He also described himself as depressed since 1986, 
although he did not mention any symptoms of depression.  He 
got into a depressed mood but wouldn't allow himself to cry.  
Sleep was adequate with medication.  He put on 40 pounds and 
claimed he was "down" on himself.  He sometimes had trouble 
concentrating, but has never had suicidal thoughts or 
attempts.  He was not amotivational or anhedonic and he 
claimed his energy level was about 70 percent of what it used 
to be.  He had an injury to his left knee and tibia.  He also 
claimed that he was recently diagnosed with MS and had 
chronic back pain.  Alcohol or drug abuse was said to have 
not been a problem.  

Socially and industrially, he was noted to relate to people 
if they were dishonest with him, then he tended to shun them.  
He was noted to be a lay pastor for two years and was working 
towards an AA degree in human services at a community college 
on a full time basis and planned to receive his degree in 
June 2003.  He was getting A's and B's.  His future plans 
included further education to the Bachelors and Master's 
levels.  He described his relationship with parents and 
siblings in a positive light.  He was noted to have divorced 
in 1996 after 15 years of marriage and described his current 
marriage as excellent, although his wife was seriously ill.  
He had worked mostly in law enforcement having been a police 
officer for 14 years, a security guard for 5 years and a 
juvenile officer for 5 years.  He denied any employment 
problems such as problems with supervisors, coworkers or 
clients.  He had never been arrested.  He enjoyed studying 
the Bible.  

Mental status examination was unremarkable.  He was oriented 
in all spheres and his speech was clear and coherent.  He was 
able to concentrate and showed no signs of psychomotor 
difficulties.  His memory appeared to be intact and he showed 
no signs of a thought disorder.  His affect was initially 
angry but he softened up and even shed a tear later in the 
evaluation.  The diagnoses was PTSD.  The examiner was of a 
mixed mind about giving a diagnosis of dysthymic disorder.  
He described some symptoms of depression, but not enough for 
an official diagnosis.  For example, he had never been 
suicidal, his motivation was good.  He enjoyed life and his 
energy level was about 70 percent of what it used to be, 
which could well be a function of his age.  His GAF score was 
65.

VA treatment records from 2002 following this examination to 
early 2003 primarily reflect treatment for medical problems 
besides PTSD, although the diagnosis continued to be noted.  
An October 2002 record did note the veteran's complaints of 
frequent tiredness, but the report gave no opinion regarding 
the causation.  His depression was reported to be about the 
same but not worse and he had not yet seen psychiatric 
symptoms.  

In July 2003 the veteran underwent another VA examination.  
He was initially tense and mildly irritable as he had some 
difficulty finding the office.  Nevertheless, he became more 
pleasant and cooperative as the interview progressed.  He 
presented well socially and no unusual behaviors nor 
mannerisms were noted.  He was open and verbal during the 
diagnostic interview and did not appear guarded or defensive.  
In like manner, the examiner could not detect any obvious 
impression management and his self report was judged to be 
credible and consistent with collateral information obtained 
from his wife.  He was articulate and expressed himself well 
during the interview.  Grooming and hygiene were adequate.  
He was alert and oriented.  He appeared to be of above 
average intelligence based on educational background and 
vocabulary.  The examiner did not detect any obvious 
cognitive difficulties.  

The veteran reported a lengthy work history.  He reported he 
was involved in a lot of police work for 14 years.  He worked 
as a juvenile officer, deputy sheriff and worked for a police 
department in North Dakota.  He indicated that this work 
ended because he could not tolerate it any more.  He was 
especially disturbed by the sight of blood which apparently 
led to reactivation of PTSD symptoms.  He then worked at 
various jobs including as a security guard.  He was the 
assistant manager for a bingo parlor for several years.  He 
became a game warden but again had difficulty with the sight 
of blood and could not tolerate the work.  He was now 
involved in vocational rehabilitation and was currently 
working as a lay pastor for a church.  This was apparently a 
full time job and he had a contract to perform this through 
May 2004.  His wife indicated he did an excellent job as a 
lay minister and he performed funerals, marriages and Sunday 
services as well as counseling his parishioners.  He was 
married for almost 30 years.  He reported his marriage ended 
because of his wife's nagging and his drinking.  He reported 
he would engage in alcohol abuse whenever his PTSD symptoms 
were more severe.  He had been married to his current wife 
for the past seven years.  They were planning on adopting a 7 
year old girl who lived with them periodically.  His wife 
indicated there were marital problems in that the veteran had 
significant difficulties with irritability and temper.  He 
was apparently able to control his temper on the job setting 
and was well respected by others, but once at home was easily 
annoyed by small irritations.  He had a limited mental health 
treatment history.  He reported that he was seen by a 
psychiatrist up until she relocated out of the area.       

He described a number of symptoms of PTSD.  He had an 
exaggerated startle response especially if someone came up 
behind him unexpectedly.  His wife reported that he was 
apprehensive around crowds.  He was able to perform his 
duties as a minister as he dealt with people on a one to one 
basis.  He had hypervigilance in that he would always sit 
with his back to the wall.  He made sure that no one gets 
behind him when performing his duties as a minister.  He 
tended to avoid reminders about his war experiences even to 
his wife, he cannot tolerate watching war movies and avoided 
reading about Vietnam.  He had night sweats.  His wife 
described him as kicking and moving around a great deal at 
night and as a result, she did not get much sleep.  He had 
intrusive thoughts of the trauma that were triggered by 
blood.  He also noted that these thoughts were triggered by 
young adults wearing military clothes.  He sometimes had 
guilt about Vietnam and reported that he felt guilty that his 
best friend was killed while he was only wounded.  His wife 
reported that she felt the veteran's primary difficulty 
centers around his irritability and difficulties 
communicating with her.  She noted that she loved her husband 
but was having difficulty coping with the fact that he became 
quickly angered.  He noted that he does have friends and can 
get along with others outside his marriage.  Again he was 
well respected and would like to make becoming a minster his 
life's work.  He had two years of college but was seven 
credits short of a degree.  While he had a past history of 
alcohol abuse, he has been abstinent from alcohol since 1995.  

Mental status examination was essentially unremarkable.  He 
maintained good eye contact and his voice was normal in tone 
and pace.  He did not appear to be experiencing psychological 
distress in the form of anxiety or depression.  He was able 
to smile spontaneously and could respond to humor.  He 
indicated that medications have helped with his mood.  He 
tracked the conversation well and no impairment of his 
concentration nor attention span was noted.  Psychomotor 
activity was within normal limits.  His memory appeared to be 
functionally intact.  His thinking was logical and goal 
oriented and there was no indications of a thought disorder.  
Regarding diagnoses, it was felt that a diagnosis of PTSD 
continued to be warranted based on signs, symptoms and 
history.  It was felt that a GAF of 65 was most descriptive 
of current functioning.  He had a lengthy work history but 
had to leave law enforcement and work as a game warden 
because of PTSD symptoms triggered by the sight of blood.  He 
had irritability which did impact his marriage but was able 
to interact fairly well with others in public settings.  He 
was working as a minister and was apparently well respected 
in this position.  He reported that he does have friends and 
most of his irritability and temper problems come out in the 
home setting.  Drugs and alcohol did not appear to be an 
issue.  He was competent to manage his benefits in his own 
best interest. 

VA treatment records from 2004 to 2005 primarily reflect 
treatment for other problems, although the diagnosis of PTSD 
was still reported.  A February 2005 depression screen was 
negative.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
These criteria contemplate that the higher rating sought by 
the veteran, a 50 percent evaluation, is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).    

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  The record reflects the 
veteran's GAF scores to have fluctuated from a low of 
possibly 30 (described as "30 percent" in a January 1999 
examination) to 41, and most recently been at 65.  GAF scores 
of 61 to 70 are indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores of 51-60 involve moderate symptoms, 
such as flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id. Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id. Scores of 21-
30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

The veteran is noted to have failed to report for the most 
recently scheduled VA examination scheduled for December 
2004, and provided no explanation for his failure to appear, 
nor did he express a desire to reschedule the examination.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The RO is noted to have 
pointed out in its February 2005 supplemental statement of 
the case, that because the veteran failed to report for a VA 
compensation examination that was necessary to evaluate the 
service-connected disability his claims shall be denied. 38 
C.F.R. § 3.655(b).  However the RO did afford the veteran the 
benefit of the doubt and proceeded to evaluate the matter 
based on the available evidence of record and the Board shall 
do likewise.  

The Board has examined the medical evidence and finds that 
overall, the veteran's service connected disability only 
results in occasional occupational and social impairment.  
There is no benefit of the doubt that can be resolved in his 
favor as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Having reviewed the evidence, the Board finds 
that a rating in excess of a 30 percent rating is not 
warranted for the veteran's PTSD.  Although earlier treatment 
records and examination reports reflected more severe 
symptomatology, the most significant records in this case are 
the more recent treatment records and examination reports, 
which document that his symptoms had improved to the extent 
where his GAF was 65.  Generally he is shown to function well 
both vocationally where he serves in a high functioning 
vocation as a lay pastor.  He is also shown to have generally 
good relationships with others, although there are some 
conflicts within his marital relationship due to some issues 
with managing his anger.  His symptoms which do include 
exaggerated startle response, hypervigilance, avoidance of 
reminders, intrusive thoughts, sleep problems with night 
sweats and apparent restless sleep, and survivor guilt.  
While these symptoms did limit him from his former careers in 
law enforcement as he could no longer tolerate the sight of 
blood, he was not restricted from performing duties as a 
minister and was able to interact with people sufficiently in 
social situations.  There is no evidence that his symptoms 
currently resemble occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's PTSD.  The Board has considered the benefit-of-
the-doubt doctrine with respect to this claim; however, as 
the preponderance of the evidence is against this claim, that 
doctrine does not apply.  38 U.S.C.A. § 5107(b).

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran fails to meet the percentage requirements set 
forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  He is currently 
service-connected for: PTSD rated at 30 percent, motor and 
sensory dysfunction due to peroneal nerve injury resulting in 
foot drop (previously included within shell fragment wound of 
the left tibia with left knee involvement and left foot drop 
rated at 40 percent disabling; status post medial 
meniscectomy of the left knee (previously included within 
shell fragment wound of the left tibia with left knee 
involvement) associated with slight muscle injury to the left 
upper tibia area due to shell fragment wound (previously 
included within shell fragment wound of the left tibia with 
left knee involvement) rated at 10 percent disabling and 
slight muscle injury to the left upper tibia due to shell 
fragment wound (previously included within shell fragment 
wound of the left tibia with left knee involvement) rated at 
0 percent disabling.  His combined disability rating is 60 
percent.  See 38 C.F.R. § 4.25.  As a result, the schedular 
requirements for the assignment of a TDIU are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  There is no need to further discuss 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

More over, even if the veteran were found to meet the 
schedular requirement for TDIU, the evidence would not show 
him to be unemployable.  The most recent VA examination 
report to address the effects of his service-connected 
disorders of PTSD and residuals of the left tibia wound on 
employablility was a June 2002 examination which noted from 
the veteran's own description.  He indicated that the wound 
had no effect on his ability to work and he had a good work 
record.  Similarly, except for his divorce, his current 
marriage was described as "excellent" and he had ambitions 
to pursue a Bachelors and Masters degree and hopefully become 
a pastor.  He described his relationship with his siblings as 
wonderful.  In effect the veteran described himself as 
functioning well in his marriage and work, with the only sign 
of interpersonal difficulties was his divorce 6 years ago.  

The overall evidence from the veteran's medical records and 
vocational rehabilitations records do not reflect the veteran 
to be unemployable.  To the contrary the evidence reveals the 
veteran to continue to be working towards his goal of 
pursuing further education and working as a pastor.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine under 38 U.S.C.A. § 5107(b) (West 2002) in 
connection with the veteran's claim for a TDIU; however, as 
the preponderance of the evidence is against the claim, that 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  As a result, the Board finds that the 
criteria for a TDIU are not met, and the appeal is denied.


ORDER

A disability rating in excess of 30 percent is denied for 
PTSD.

Entitlement to TDIU is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


